Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated September 25, 2020. The following action is taken:Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al  (8947984).
Claim 1 read on heat assisted magnetic head that utilizes a light beam (NFT) and a magnetic field during a recording and reproducing operation.  The inversion of the magnetic polarity is indicative of the data recorded on the medium. Therefore the claim read on an assisted magnetic head using e-iron oxide as a recording substrate.  The reference in fig 1 showing a light source (laser) and in column 13 the reference discloses an assisted heat magnetic recording head having an external magnetic field and in column 5 lines 30-47, the reference discloses an epsilon iron oxide magnetic recording layer meeting the structural elements of claim 1.  The limitation of claim 6 using a magnetic field and a light source (NFT) during a recording is known as an assisted magnetic head discloses in column 13 and the use of an epsilon iron oxide recording layer is disclosed in column 5 lines 30-47.


With respect to the limitation of claim 3. The reference in column 14 lines 1-2 discloses the application of the light beam prior to the magnetic field. The use of an external magnetic field is disclosed in column 13 lines 27-55.
With respect to the limitation of claim 4. The claim does not claim “particular” spectrum and thus red on any value that utilizes a light beam during a recording process. The reference shows an epsilon iron oxide layer a recording medium column 5 lines 30-47 and in column 13 it discloses using a light beam prior to recording meeting the claimed invention. 
With respect to the limitation of claim 5. The examiner read on the limitation “multi-valued” as merely a value of “one” or “zero” or the direction of the magnetic polarity as upwards or downwards  that is representative of the data which how data is recorded on the magnetic medium using an assisted magnetic head see column 1 lines 30-35 and column 13 lines 35-45.

Claim(s) 8 and 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkoshi et al (7781082).
Claims 8 and 9 merely read on reproducing data using a “detecting unit” and a “reproduction unit” when obtaining data from a medium having epsilon iron oxide as a recording material. The reference in the abstract, column 2 lines 13-68 and column 8 lines 46-68 discloses a recording medium having epsilon iron oxide as a recording material. The reference further discloses a reading head reproducing data by detecting the magnetization intensity as in column 6 lines 1-25 meeting the “reproduction” or “detecting” limitation.
Claim(s) 10 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al (8335037).
Claim 10 is merely drawn to an element combining  an epsilon iron oxide particle and a terahertz light (known also as a millimeter, submillimeter or far infrared light or wave) in conformance with a magnetic state. Applicant’s attention is drawn to column 7 lines 18-61, the reference shows an epsilon iron oxide substrate element 19 in conjunction with a magnetic field and “millimeter wave” source to change the magnetic field orientation. The device or element is shown in figs 1 and 10.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach a magnetic field generation unit having a through hole wherein a light  beam irradiate the recording medium through the hole.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2017/0162220  showing an epsilon iron oxide recording layer [0078], magnetic field [0040] and [0135], short wave beam [0044], 0038]
The reference 2012/0100064 show an epsilon iron oxide film element 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688